 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES R. JORDAN and FRANCES                        Case No.: 19-CV-1451 JLS (RBB)
     JORDAN,
12
                                        Plaintiffs,       ORDER (1) DENYING WITHOUT
13                                                        PREJUDICE PLAINTIFFS’ MOTION
     v.                                                   TO PROCEED IN FORMA
14
                                                          PAUPERIS, AND (2) DISMISSING
     UNITED STATES DEPARTMENT OF
15                                                        WITHOUT PREJUDICE
     LABOR; POSTMASTER GENERAL,
                                                          COMPLAINT FOR FAILING TO
16   UNITED STATES POSTAL SERVICE,
                                                          PAY FILING FEE
     and DOES 1–10,
17
                                     Defendants.          (ECF No. 2)
18
19
20         Presently before the Court is Plaintiffs Charles R. Jordan and Frances Jordan’s
21   Motion to Proceed in Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). On August 2, 2019,
22   Plaintiffs, proceeding pro se, filed a Complaint alleging fraud, disability discrimination,
23   retaliation, and intentional infliction of emotional distress against Defendants United States
24   Department of Labor and the Postmaster General of the United States Postal Service. See
25   generally ECF No. 1 (“Compl.”).
26         All parties instituting any civil action, suit, or proceeding in a district court of the
27   United States, except an application for a writ of habeas corpus, must pay filing and
28   administration fees totaling $400. 28 U.S.C. § 1914(a). A court may, however, in its

                                                      1
                                                                                19-CV-1451 JLS (RBB)
 1   discretion, allow a plaintiff to proceed without paying these fees if the plaintiff seeks leave
 2   to proceed IFP by submitting an affidavit stating the fees impose financial hardship. See
 3   28 U.S.C. § 1915(a); Escobeda v. Applebees, 787 F.3d 1226, 1234 (2015). Although the
 4   statute does not specify the qualifications for proceeding IFP, the plaintiff’s affidavit must
 5   allege poverty with some particularity. Escobeda, 787 F.3d at 1234. Granting a plaintiff
 6   leave to proceed IFP may be proper, for example, when the affidavit demonstrates that
 7   paying court costs will result in a plaintiff’s inability to afford the “necessities of life.” Id.
 8   The affidavit, however, need not demonstrate that the plaintiff is destitute. Id.
 9          In Escobeda, for example, the filing fees constituted forty percent of the plaintiff’s
10   monthly income before factoring in her expenses. Id. at 1235. Taking into account the
11   Plaintiff’s rent and debt payments, the filing fee would have required the entirety of two-
12   months’ worth of her remaining funds, meaning that the plaintiff “would have to forgo
13   eating during those sixty days, to save up to pay the filing fee.” Id. Under those
14   circumstances, the Ninth Circuit determined that paying the filing fee would constitute a
15   significant financial hardship to the plaintiff. Id. Accordingly, the court reversed the
16   magistrate judge’s ruling denying the plaintiff IFP status. Id. at 1236.
17          Here, although mindful of the Ninth Circuit’s admonition that the requisite filing fee
18   “is a lot of money to many millions of Americans,” see id. at 1235, the Court ultimately
19   concludes that Plaintiffs have not met their burden of demonstrating that payment of the
20   filing fee would constitute an undue financial hardship. In Plaintiffs’ affidavit, they
21   indicate their combined gross monthly income is $4,890. Mot. at 2. Accordingly, the $400
22   filing fee constitutes about eight percent of their monthly income. Plaintiffs’ monthly
23   expenses—including their housing, utilities, food, clothing, transportation, and
24   insurance—total $4360.46. Id. at 4–5. Plaintiffs’ monthly income therefore exceeds their
25   monthly expenses by over $500. Further, review of Plaintiffs’ expenses appears to show
26   that some of their monthly expenditures are discretionary. For example, Plaintiffs budget
27   $470 per month for clothing. Id. at 4. Plaintiffs therefore not only have a monthly surplus
28   ///

                                                     2
                                                                                   19-CV-1451 JLS (RBB)
 1   exceeding the cost of filing, but they also have monthly discretionary spending that exceeds
 2   the filing fee.
 3          Plaintiffs also own considerable assets, including a home worth $440,000 and two
 4   cars worth approximately $18,000. Id. at 3. They also have $2,200 in their checking
 5   accounts. Id. at 2. Plaintiffs do not indicate why they are unable to use these funds to pay
 6   the filing fee.   Because Plaintiffs appear to have sufficient income to afford life’s
 7   necessities in addition to the filing fee, the Court DENIES WITHOUT PREJUDICE
 8   Plaintiffs’ Motion.
 9                                         CONCLUSION
10          Good cause appearing, IT IS HEREBY ORDERED that:
11          1.     Plaintiffs’ Motion pursuant to 28 U.S.C. § 1915(a) (ECF No. 2) is DENIED
12   WITHOUT PREJUDICE;
13          2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure
14   to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
15          3.     Plaintiff is GRANTED an additional thirty (30) days from the date this Order
16   is electronically docketed to either (1) pay the entire $400 statutory and administrative
17   filing fee, or (2) file a new IFP Motion alleging they are unable to pay the requisite fees.
18          IT IS SO ORDERED.
19
20   Dated: September 12, 2019
21
22
23
24
25
26
27
28

                                                   3
                                                                                19-CV-1451 JLS (RBB)
